Eollett, J.
I concur in the dissenting opinion of Owen, C. J.
Other grounds of dissent need not be discussed, as the main question relates to the violation of an express provision of the constitution.
The facts involved in this case are historical, and they are known to the intelligent people of the state, and they are boasted of by the parties implicated and by their defenders.
Though but three months have passed since the majority holding was made in this case and their opinion was published, when we were notified there might be a reply to the dissent, it seemed necessary to bring forth the elaborate opinion of Spear, J., striving to ignore and, if possible, to get away from their own basis of facts for their holding, that this law is constitutional, although certain votes “necessary to the number of votes required by the constitution for the passage of the law,” were given by certain persons who were seated in the senate “ by less-than a constitutional quorumand that “ the members so seated are, at least, de facto members;” as stated in propositions “1” and “2” of their syllabus.
This holding is based only upon such facts. If no such basis had been presented, no such holding could have been made.